UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 97-5020

DENNIS MIMMS, JR.,
Defendant-Appellant.

Appeal from the United States District Court
for the Southern District of West Virginia, at Parkersburg.
Charles H. Haden II, Chief District Judge.
(CR-97-85)

Submitted: June 23, 1998

Decided: July 10, 1998

Before MURNAGHAN and HAMILTON, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Hunt L. Charach, Federal Public Defender, Mary Lou Newberger,
Assistant Federal Public Defender, Charleston, West Virginia, for
Appellant. Rebecca A. Betts, United States Attorney, Lisa A. Green,
Assistant United States Attorney, Huntington, West Virginia, for
Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Dennis Mimms, Jr., appeals from the denial of his motion to sup-
press evidence seized from his vehicle on the ground that the seizure
violated his Fourth Amendment rights, and from his sentence imposed
after a plea of guilty to possession with intent to distribute cocaine
base in violation of 21 U.S.C. § 841(a)(1) (1994). We affirm.

The evidence at the suppression hearing established that on the
afternoon of September 30, 1996, Trooper Craig Stump observed
Mimms driving his car on an interstate at what appeared to be an
excessive rate of speed. Trooper Stump followed Mimms for several
miles, during which time he observed that Mimms had a clear plastic
cover over his license plate making the plate harder to read, in viola-
tion of West Virginia law, and observed Mimms following too closely
behind a tractor-trailer truck, also in violation of West Virginia law.
At that time, Trooper Stump pulled Mimms over.

Trooper Stump issued warning citations to Mimms for following
too closely and for having an obstructed license plate. Trooper Stump
then obtained Mimms' permission to search the vehicle. Trooper
Stump informed Mimms that a drug dog would be involved, and
Mimms consented to the use of the drug dog.

The first dog to search Mimms' car did not detect any narcotics.
Trooper Stump then asked Mimms if he could bring another dog that
was trained to find a wider variety of drugs, and Mimms consented
to a search by the other dog. While waiting for the second dog to
arrive, officers conducted a hand search of the vehicle and found a set
of brass knuckles with a knife blade attached in the right front passen-
ger door, and a marijuana cigarette butt in the left rear passenger door.
After the second drug dog arrived, it hit on the left front fender of the
car, and officers found a ball of what was later identified as 73.6

                    2
grams of cocaine base in the left front wheel well. Trooper Stump
then placed Mimms under arrest.

Mimms moved to suppress the evidence seized from his car on the
ground that Trooper Stump lacked probable cause sufficient to justify
the initial stop of Mimms' vehicle, thus tainting the evidence seized
from the car as a result of the subsequent consent search. The district
court denied Mimms' motion to suppress.

Mimms pleaded guilty, reserving the right to challenge the denial
of his motion to suppress. Mimms' presentence investigation report
(PSR) recommended a two-level upward adjustment to Mimms'
offense level under U.S. Sentencing Guidelines Manual § 2D1.1(b)(1)
(1997), for possession of a dangerous weapon. Mimms objected to the
adjustment, contending that it was clearly improbable the knife was
connected to the offense. The district court overruled the objection,
finding that the knife qualified as a dangerous weapon connected to
the offense, and sentenced Mimms to 120 months' imprisonment.

Trooper Stump had probable cause to believe that Mimms was
committing several traffic violations, namely following the tractor-
trailer too closely and traveling with an obstructed license plate. See
W. Va. Code §§ 17A-3-15, 17C-7-10 (1996); Whren v. United States,
517 U.S. 806, 809-12 (1996); United States v. Hassan El, 5 F.3d 726,
730 (4th Cir. 1993). Accordingly, Trooper Stump's stop of Mimms'
vehicle was permissible under the Fourth Amendment. See Whren,
517 U.S. at 809-13; United States v. Rusher, 966 F.2d 868, 875-76
(4th Cir. 1992). Once Trooper Stump returned Mimms' papers, the
encounter became consensual and Mimms was able to consent to the
subsequent searches of his car. See United States v. Lattimore, 87
F.3d 647, 652-53 (4th Cir. 1996); United States v. Perrin, 45 F.3d
869, 875 (4th Cir. 1995); Rusher, 966 F.2d at 876-77. The district
court thus did not err by denying Mimms' motion to suppress.

Further, because the knife was found in the car in which Mimms
was traveling with the cocaine, and was located in the passenger door
compartment readily accessible to the driver or to a passenger and
within several feet of the cocaine base located in the wheel well, the
connection between the knife and the drug offense was not clearly
improbable. See United States v. Harris, 128 F.3d 850, 852-53 (4th

                    3
Cir. 1997); USSG § 2D1.1(b)(1), and comment. (n.3). Finally, the dis-
trict court did not err in failing to make findings to support the appli-
cation of the adjustment because no substantial questions were raised
regarding whether Mimms possessed the weapon in connection with
the drug offense. See Harris, 128 F.3d at 852; United States v. Apple,
915 F.2d 899, 914-15 (4th Cir. 1990). Accordingly, the two-level
upward adjustment to Mimms' offense level was not clearly errone-
ous. See Harris, 128 F.3d at 852; USSG § 2D1.1(b)(1) and comment.
(n.3).

We affirm the district court's denial of Mimms' motion to suppress
and affirm Mimms' sentence. We dispense with oral argument
because the facts and legal contentions are adequately set forth in the
materials before the court and argument would not aid the decisional
process.

AFFIRMED

                    4